Citation Nr: 1750574	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for bone loss in the mouth, to include as secondary to Hodgkin's disease. 

2. Entitlement to a compensable rating for Hodgkin's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision from the RO in White River Junction, Vermont.  This case was previously before the Board in October 2015.  The Board remanded these claims for further development.  The case has returned to the Board. 


FINDINGS OF FACT

1.  Current bone loss in the mouth has been attributed to periodontal disease, which is not a considered a disability for VA compensation purposes. 

2.  Hodgkin's disease has not been active or in a treatment phase since 1998.


CONCLUSIONS OF LAW

1.  As periodontal disease with bone loss may not be service connected for VA compensation purposes, and the claim must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

2.  The criteria for a compensable evaluation for Hodgkin's disease have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7709 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for Bone Loss of the Mouth

The Veteran contends that his current bone loss in the mouth is caused by his active duty service and his service-connected Hodgkin's disease.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the RO denied the Veteran's claim for service connection for bone loss in the mouth in a January 2008 rating decision and the Veteran did not appeal that decision.  That decision became final.  The Veteran filed a new claim for service connection for bone loss in the mouth in December 2011.  The Board reopened the Veteran's claim in October 2015 based on an article the Veteran submitted and remanded the claim for further development, to include providing the Veteran with an examination.  The examination was provided in May 2016, and the examiner determined that the Veteran's bone loss was due to periodontal disease.  This finding is consistent with a January 2008 opinion from a VA dentist and the private dental records, which showed diagnoses of periodontal disease.

The May 2016 VA examiner reviewed four articles submitted by the Veteran and associated with the Veteran's claim: Case study from Regas Dental College and hospital, Chennai, India; Journal Article on Oral Manifestations and Dental Management of Patients with Leukocytes; Article from the National Journal of Maxillofacial Surgery; and Article about Effect of Zoledronic Acid on Chemotherapy Induced Bone Loss.  The VA examiner found that the first three articles related to oral lesions and that the Veteran's lesion, related to his Hodgkin's disease, was in the groin and not in the upper jaw or oral cavity therefore he found them inapplicable.  The last article relates to a study measuring the effects of zoledronic acid with bone mineral density at the total lumbar spine and femoral neck.  The medical examiner found no correlation between the fourth article and the Veteran's bone loss in the mouth.

After a thorough review of the evidence of record, the Board finds that the Veteran's claim for service connection and secondary service connection for bone loss in the mouth cannot be granted. 

As to compensation for dental disabilities, VA's controlling regulations provide that service connection is not warranted for periodontal disease but instead only for bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Note (2017) ("these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."); VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (The usual effects of surgery performed to ameliorate a condition incurred before service, including poorly functioning parts, will not be considered service connected unless the disease or injury is otherwise aggravated by service.); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties and does not include intended results of proper medical treatment provided by the military).  Further, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381.

Nonetheless, no matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  

The Veteran does not assert and the record does not show that he sustained a dental trauma while on active duty.  See 38 C.F.R. § 4.150, Note; Nielson.  The record is negative for the diagnosis of a dental disease such as osteomyelitis.  Therefore, the Board finds that the Veteran has not been diagnosed with a dental disability for which service connection for VA compensation purposes may be granted.  Accordingly, the Board finds that the claim of service connection for a dental disability for VA compensation purposes on direct and secondary bases must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Compensable Rating for Hodgkin's disease

The Veteran contends that his current disability rating for the service-connected Hodgkin's disease should be increased to a compensable degree.  After a review of the entire evidence of record the Board finds that an compensable rating for the Veteran's service-connected Hodgkin's disease is not warranted. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7709 provides that with active Hodgkin's disease, or during the treatment phase for Hodgkin's disease, a 100 percent rating is assigned.  A note under Diagnostic Code 7709 states: The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117 (2014).

The December 2011 and May 2016 VA examiners report that the Veteran's Hodgkin's disease was in complete remission in 1998.  Laboratory results from October 2011 and March 2016 show no significant findings or results.  Both VA examiners reported that the Veteran's hematologic results do not impact his ability to work. 

The preponderance of evidence is against a finding that the Veteran has residuals of Hodgkin's disease.  The Board has noted the Veteran's representative requested that the Board remand the Veteran's claim for an increase in the disability rating to a compensable degree for Hodgkin's disease "to see [if] the [V]eteran's current residuals [are] due to his condition."  The Board finds that a remand is not necessary, as the evidence of record indicates the Veteran does not have residuals for Hodgkin's disease and it would not be pertinent to the Veteran's claim to develop negative evidence.  The medical evidence of record indicates that the Veteran's Hodgkin's disease has been in complete remission since 1998.  The record does not show that the Veteran has had active Hodgkin's disease since then or that he has been undergoing treatment for it since October 1998.

While the Board is unable to grant a compensable evaluation at this time, it is reassured that the Veteran's Hodgkin's disease is not active.

Based on this evidence, the Board finds that a compensable percent rating is not warranted for Hodgkin's disease, as there has been no active disease or a treatment phase during the pendency of the claim. 



ORDER

Entitlement to service connection for bone loss in the mouth, to include as secondary to service-connected Hodgkin's disease, is denied.

Entitlement to an increase in a disability rating to a compensable degree for Hodgkin's disease is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


